630 F.2d 648
Timothy B. McDONALD and Esther S. McDonald, Appellants,v.NORTHWEST AIRLINES, INC. et al., Appellees.
No. 80-1056.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 12, 1980.Decided Sept. 24, 1980.

William M. Mahlum, St. Paul, Minn., for appellants; Steven N. Hunt, St. Paul, Minn., on brief.
Dorsey, Windhorst, Hannaford, Whitney & Halladay, David A. Ranheim, Darron C. Knutson, Minneapolis, Minn., for appellees.
Before LAY, Chief Judge, ROSS, Circuit Judge, and PORTER,* District Judge.
PER CURIAM.


1
In this appeal, two stockholders of Northwest Airlines, Timothy and Esther McDonald, sought declaratory, injunctive and monetary relief against the airline for its alleged publication of a false and misleading proxy solicitation.  In their complaint, the plaintiffs/appellants specifically charged that an advertisement published by Northwest Airlines contained false and misleading statements of fact which were material to a Shareholder Proposal presented by the appellants, and that the advertisement constituted an unlawful proxy solicitation in violation of the Security and Exchange Commission Act of 1934, as amended, 15 U.S.C. § 78n, and the rules promulgated thereunder.


2
On May 15, 1978, Judge Donald D. Alsop denied plaintiffs' motion for a temporary injunction.  On October 26, 1978, the defendant airline filed a motion for summary judgment, and the matter was referred to United States Magistrate Patrick J. McNulty for a hearing and recommendation.  Magistrate McNulty recommended on April 4, 1978, that Northwest's motion for summary judgment be granted.  On December 13, 1979, Judge Alsop ordered that summary judgment of dismissal be entered.  Plaintiffs have appealed from the judgment.


3
We have examined the briefs and the record in this appeal, and appellants' arguments have been carefully considered.  It is our conclusion, however, that the district court's granting of the summary judgment was appropriate in this case.  Accordingly, we affirm on the basis of Judge Alsop's opinion of December 13, 1979, pursuant to Rule 14 of the Rules of this court.



*
 The Honorable DONALD J. PORTER, United States District Judge for the District of South Dakota, sitting by designation